DETAILED ACTION
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/28/2020 has been entered.  
In response to Final Communications received 4/28/2020, Applicant, on 9/28/2020, amended Claims 1-2, 6, 8, 12, and 23.  Claims 1-4, 6-15, 17-26, and 28-33 are pending, are considered in this application, and have been rejected below.   

Response to Arguments
Arguments regarding 35 USC §101 Signals per se – Applicant has asserted that a Board decision for a different application shows that the rejection should be removed. Examiner disagrees as this application has no relevance to the current case, and each application is examined on its own merits. Further the Application in [0084] states there is a media that does not propagate or transmit code. Then in [0082] there is a “computer readable storage media” which does not exclude carrier waves and propagated signals, and gives multiple types of examples which may include signals. Thus there is no special definition, and the claims require non-transitory to be added.
Arguments regarding 35 USC §101 Alice – Applicant asserts that amended claims recite limitations which cannot be practically performed in the mind, such as in CyberSource Corp and in Research Corp, and thus are eligible under 101 Step 2A Prong 1. Examiner disagrees as first the abstract ideas which are presented are both of a Mental Process and a Certain Method of Organizing Human Activity, and Applicant has not addressed the Organizing Human Activity.  Further, generating a business 
Applicant asserts that the amended Claims recite use of a particular graphical user interface and thus is eligible under 101 as in Core Wireless. Examiner disagrees as this graphical user interface is described in the Specification as:
“[0042]    In this illustrative example, business insights 118 are displayed in graphical user interface 146 on display system 144. An operator may perform operations 122 by interacting with graphical user interface 146 through user input generated by one or more of user input device 148, such as, for example, a mouse, a keyboard, a trackball, a touchscreen, a stylus, or some other suitable type of user input device.”
	
	Which is the only place in the specification which mentions this GUI, and as above is completely generic, as there are no details of this interface and thus not a “particular graphical user interface” as asserted by the Applicant. The GUI here is a generic computer component which performs the basic operation of displaying information for a user to look at/read, and thus this is a utilization of current technologies, and not practically integrated nor significantly more under the October 2019 PEG.
Therefore the arguments are non-persuasive and the rejection of the Claims and their dependents are maintained under 35 USC 101.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6-15, 17-26, and 28-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 is directed to the limitations for receiving a selection of a plurality facts about human resources data (Collecting information; a Mental Process and Organizing and Tracking Information; a Certain Method of Organizing Human Activity);  generating a plurality of dimension aggregates for facts of human resources data across a plurality of different combinations of dimensions of human resources data (Analyzing information; a Mental Process and Organizing and Tracking Information; a Certain Method of Organizing Human Activity); identifying a set of comparable aggregates among the plurality of dimension aggregates based on an intersection of the dimensions of human resources data among the plurality of different combinations, wherein the set of comparable aggregates consists of intersecting dimension aggregates, wherein none of the dimensions of human resources data vary among the set of comparable aggregates (Analyzing the information; a Mental Process and Organizing and Tracking Information; a Certain Method of Organizing Human Activity); generating a set of statistics for each comparable aggregate of the set of comparable aggregates (Analyzing the information; a Mental Process and Organizing and Tracking Information; a Certain Method of Organizing Human Activity); generating a business insight into the set of business metrics of the organization based on the set of statistics for the set of comparable aggregates, and based on a correlation among different ones of the facts of human resources data across an identical combination of dimensions of human resources data (Analyzing the information; a Mental Process and Organizing and Tracking Information; a Certain Method of Organizing Human Activity); and digitally presenting the business insight (Transmitting the Analyzed information; a Mental Process and Organizing and Tracking Information; a Certain Method of Organizing Human Activity), which under their broadest reasonable interpretation, covers performance of the limitation in the mind for the purposes of Organizing and Tracking Information but for the recitation of generic computer components.  That is, other than reciting the human resources modeling 
This judicial exception is not integrated into a practical application. In particular, the claim recites the above stated additional elements to perform the abstract limitations as above. The human resources modeling system, graphical user interface, and computer are recited at a high-level of generality (i.e., as a generic processor/module performing a generic computer function of storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components.  Even if taken as an additional element, the receiving and digitally presenting (transmitting) steps are insignificant extra-solution activity as this is receiving, storing, and transmitting data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered both individually and as an ordered combination. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements being used to perform the abstract limitations stated above amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to 
“[0027] Computer system 114 is a physical hardware system and includes one or more data processing systems. When more than one data processing system is present, those data processing systems may be in communication with each other using a communications medium. The communications medium may be a network, such as network 116. The data processing systems may be selected from at least one of a computer, a server computer, a workstation, a tablet computer, a laptop computer, a mobile phone, or some other suitable data processing system.”	

	Which is an example of a generic software computer system utilizing a generic computer such as a tablet or laptop computer, as per specification above, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus application of an abstract idea on a generic computer, as per the Alice decision and not similar to Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. For the receiving and transmitting steps that were considered extra-solution activity in Step 2A above, if they were to be considered an additional element, they have been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements, such as the GUI or computer, nor the receiving or transmissions steps as above, are anything other than a generic, and the MPEP Section 2106.05(d) indicates that mere collection or receipt, storing, or transmission of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
	Independent Claims 12 and 23 contain the identified abstract ideas, with the additional elements of a display system, hardware processor, insight manager, computer program product, and computer readable media which are highly generalized as Applicant’s specification, similar to above, and 
	Claims 2-4, 6-11, 13-15, 17-22, 24-26, and 28-33 contain the identified abstract ideas, further narrowing them, with no additional elements (And further adding Mathematical Relationships as an Abstract idea such as with z-scores) to be considered under prong 2A as part of a practical application or under 2B, and thus not significantly more for the same reasons and rationale as above.  
	After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  Therefore, the claims and dependent claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298.

Allowable Subject Matter
Claims 1-4, 6-15, 17-26, and 28-33 are objected to as being dependent upon a rejected base claim, but would be allowable if the independent claims were amended in such a way as to overcome the 35 USC 101 rejection and any other rejection.
	The closest prior art of record are Hunt (U.S. Publication No. 2008/0319829), Jaster (U.S. Publication No. 2013/0346146), and Chu (U.S. Publication No. 2014/0032553).  While Hunt, system and method for bias reduction using data fusion of household panel data and transaction data, teaches generating a plurality of dimension aggregates for facts of human resources data across a plurality of different combinations of dimensions of human resource data, identifying a set of comparable aggregates from the dimension aggregates, generating a set of statistics for each comparable aggregate of the set of comparable aggregates, generating a business insight into the set of business metrics of the organization, and digitally presenting the business insight, it does not explicitly teach the aggregates are used to calculate business insights. Jaster, a universal customer based information and ontology Claims 1-4, 6-15, 17-26, and 28-33 are allowable over the prior art of record, and are objected to as provided above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20140032553 A1
Chu; Yea J. et al.
RELATIONSHIP DISCOVERY IN BUSINESS ANALYTICS
US 20080319829 A1
Hunt; Herbert Dennis et al.
BIAS REDUCTION USING DATA FUSION OF HOUSEHOLD PANEL DATA AND TRANSACTION DATA
US 20130346146 A1
Jaster; Mark et al.
Universal Customer Based Information and Ontology Platform for Business Information and Innovation Management
US 20140114707 A1
Rope; Daniel J. et al.
INTERPRETATION OF STATISTICAL RESULTS
US 20190066133 A1
COTTON; Peter
SYSTEM AND METHOD FOR PROVIDING DATA SCIENCE AS A SERVICE
US 20150347599 A1
McMains; Wren Tarkington et al.
SYSTEMS AND METHODS FOR ELECTRONIC HEALTH RECORDS
US 20150347705 A1
Simon; Michael A. et al.
SYSTEMS AND METHODS FOR ELECTRONIC HEALTH RECORDS

Miller; Edwin Andrew
System and Method for Optimizing Business Performance With Automated Social Discovery
US 20090006156 A1
Hunt; Herbert Dennis et al.
ASSOCIATING A GRANTING MATRIX WITH AN ANALYTIC PLATFORM
US 20090018996 A1
Hunt; Herbert Dennis et al.
CROSS-CATEGORY VIEW OF A DATASET USING AN ANALYTIC PLATFORM
US 20080294996 A1
Hunt; Herbert Dennis et al.
CUSTOMIZED RETAILER PORTAL WITHIN AN ANALYTIC PLATFORM
US 20080288889 A1
Hunt; Herbert Dennis et al.
DATA VISUALIZATION APPLICATION
US 20180367466 A1
SHEAR; Victor Henry et al.
Purposeful Computing
US 20100082691 A1
Jaster; Mark et al.
UNIVERSAL CUSTOMER BASED INFORMATION AND ONTOLOGY PLATFORM FOR BUSINESS INFORMATION AND INNOVATION MANAGEMENT
US 20180018602 A1
DiMaggio; John P. et al.
DETERMINING RISK LEVEL AND MATURITY OF COMPLIANCE ACTIVITIES
US 20170195195 A1
Fletcher; Tristan Antonio et al.
DEFINING A GRAPHICAL VISUALIZATION ALONG A TIME-BASED GRAPH LANE USING KEY PERFORMANCE INDICATORS DERIVED FROM MACHINE DATA
US 20170155558 A1
Alekseyev; Leonid Viktorovich et al.
Machine Data-Derived Key Performance Indicators with Per-Entity States


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M WAESCO whose telephone number is (571)272-9913.  The examiner can normally be reached on 8 AM - 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC STAMBER can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1348.







/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        3/16/2021